Filed pursuant to Rule 424(b)(2) Registration Statement No. 333-167799 PROSPECTUS FULL THROTTLE INDOOR KART RACING INC. 4950 S. Yosemite Street, F2 #339, Greenwood Village, Colorado 80111 ph. # (303) 221 7223 This prospectus relates to the sale of up to 350,000 shares of common stock of Full Throttle Indoor Kart Racing Inc. We usually refer to Full Throttle Indoor Kart Racing Inc., as “”Full Throttle”. No public market currently exists for our shares.Our officers and directors will sell the shares without commission and may purchase shares in the offering.After the effective date of this prospectus, we intend to advertise, through print notices, and hold investment meetings in various states where the offering will be registered. We will not utilize the Internet to advertise our offering. We will also distribute the prospectus to potential investors at meetings and to our friends and relatives who are interested in Full Throttle as a possible investment.Assuming completion of at least the minimum offering and our remaining current in our SEC reporting, we intend to solicit broker-dealers for an interest in making a market for our common stock by initiating quotations.We will rely upon referrals from our board of directors to identify possible market makers.However initiating quotations can be a difficult and time consuming process for the broker-dealer who is prohibited from accepting any compensation for initiating quotation.As a result, there can be no assurance that we will be successful at attracting a broker-dealer to serve as an initial market maker. Securities Offered: Up to 350,000 Shares at $10.00 per Share in a minimum offering of 190,000 shares ($1,900,000) and a maximum offering of 350,000 shares ($3,500,000). Offering Period: One hundred and fifty days from the date of this prospectus, October 7, 2011to reach the minimum offering and if the minimum is raised, thereafter untilall Shares are sold or the offering is terminated earlier by Full Throttle. Terms of the Offering/Minimum Offering Escrow: The Offering is being conducted by the officers and directors of Full Throttle, where lawfully permitted, on a best efforts basis.Sale proceeds shall be deposited with the Escrow Agent: LAND TITLE GUARANTEE COMPANY 5975 Greenwood Plaza Blvd., Suite 125, Greenwood Village, CO 80111 Key Bank ABA # 3Account769681042982 Account Name: Land Title as Escrow Agent for Full Throttle Indoor Kart Racing Inc. Proceeds will be released to Full Throttle upon receipt of the minimum offering proceeds or returned to the investor if the minimum offering has not been sold by the end of the offering period.Interested investors will be provided subscription documents upon request.Completed subscriptions should be returned to the Escrow Agent with payment for the Shares subscribed prior to the expiration of the Offering Period. Full Throttle also reserves the right to reject any subscription. Upon completion of the Offering, certificates for the Shares will be delivered to the Subscriber within 10 business days.We will receive approximately $1,862,250 of net offering proceeds if the minimum offering is sold and approximately $3,462,250 if the maximum offering is sold.We will use the net proceeds for development of our indoor kart racing business in the Denver metropolitan area as described herein.No sales agents have been engaged and no commissions are expected to be paid on the offering.More information is provided in the section titled “Plan of Distribution” on page 9. We do not believe that our common stock should be deemed to be “penny stock” as that term is defined in Rule 3a51-1 promulgated under the Securities Act of 1934.However in the future our common stock may be deemed so by Brokers/Dealers dealing in penny stocks who are required to provide potential investors with a document disclosing the risks of penny stocks. Moreover, brokers/dealers are required to determine whether an investment in a penny stock is suitable investment for a prospective investor. THESE SECURITIES INVOLVE A HIGH DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN AFFORD THE LOSS OF THEIR ENTIRE INVESTMENT. SEE “RISK FACTORS” BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is May 20, 2011. WHERE YOU CAN GET ADDITIONAL INFORMATION We have filed with the Securities and Exchange Commission, treet, N.E. Washington, D.C. 20549, under the Securities Act of 1933 a registration statement on Form S-1 of which this prospectus is a part, with respect to the common shares offered hereby. We have not included in this prospectus all the information contained in the registration statement, and you should refer to the registration statement and our exhibits for further information. We have described all material terms thereof in the prospectus. Any statement in this prospectus about any of our contracts or other documents is not necessarily complete. If the contract or document is filed as an exhibit to the registration statement, the contract or document is deemed to modify the description contained in this prospectus and will not contradict the terms. You must review the exhibits themselves for a complete description of the contract or document. In the Registration Statement, certain items of which are contained in exhibits and schedules as permitted by the rules and regulations of the Securities and Exchange Commission. You can obtain a copy of the Registration Statement from the Securities and Exchange Commission by mail from the Public Reference Room of the Securities and Exchange Commission at treet, N.E., Washington, D.C. 20549, at prescribed rates. In addition, the Securities and Exchange Commission maintains a Web site at http://www.sec.gov containing reports, proxy and information statements and other information regarding registrants that file electronically with the Securities and Exchange Commission. The Securities and Exchange Commission's telephone number is 1-800-SEC-0330. These SEC filings are also available to the public from commercial document retrieval services. TABLE OF CONTENTS Offering Summary 3 Risk Factors 4 Use of Proceeds 8 Determination of Offering Price 8 Dilution 8 Plan of Distribution 9 Description of Securities, Related Stockholder Matters 10 Legal Matters 10 Experts 10 Business of Full Throttle Indoor Kart Racing, Inc. 11 Facilities and Location 18 Legal Proceedings 20 Management’s Discussion and Analysis / Plan of Operations 21 Directors and Executive Officers 25 Executive Compensation 27 Corporate Governance 28 Security Ownership of Certain Beneficial Owners and Management 30 Certain Relationships And Related Transactions 30 Disclosure of Commission Position on Indemnification 30 Financial Statements F-1 2 OFFERING SUMMARY The following is only a summary of the information, financial statements, and notes included in this Prospectus. You should read the entire prospectus carefully, including “Risk Factors” and our financial statements and notes to the financial statements before making an investment in Full Throttle. OVERVIEW We, Full Throttle Indoor Kart Racing Inc., are a development stage company and do not have sufficient funds to execute our plan.Our auditor has expressed substantial doubt as to our ability to continue as a going concern.We have limited operating history and in fact have no operating location, no full or part time employees other than our president and have generated no income.We have suffered losses since inception as we have incurred project development costs.As of February 28, 2011 we have cash reserves of $ 15,031.During the current fiscal quarter, our President contributed an additional $20,000 to the company.Our losses since inception on July 10, 2009 through the fiscal year ended May 31, 2010, our most recent audited period are $11,086.Our losses from the fiscal quarter ended February 28, 011 are $ 17,245 bringing our losses from inception to February 28, 2011 to $69,280.Our most significant expenses for the fiscal year ended May 31, 2010 were professional fees for legal and accounting expenses of $4,150 which includes stock based compensation of $1,500 to our chief financial officer and $1,000 to outside legal counsel.For the nine month period ended February 28, 2011 our most significant unaudited expenses were professional fees for legal and accounting expenses of $28,854.Our current burn rate has been $3,000 per month or less.We believe our current burn rate of our cash resources for these activities will allow us to remain solvent throughout the offering period but we will not be able to execute our business plans and commence operations without the raising of capital from this offering. Assuming successful sales of our offering, we will use the proceeds as set forth in the Use of Proceeds section of this prospectus.We believe the $200,000 allocated to fund ongoing operations will provide us the necessary liquidity needed for the first two quarters of operations under the minimum offering and the $300,000 allocated to fund ongoing operations will provide us the necessary liquidity needed for the first three quarters of operations under the maximum offering. If we are unable to raise funds from the offering we will not be able to move forward and commence operations and our business may fail. We intend to be an upscale, race themed entertainment venue, targeting adults 18 and older.Full Throttle Indoor Kart Racing™ plans to offer patrons an entertainment experience in which they may participate in wheel to wheel racing in high performance race karts designed and modified for use in indoor kart racing.Full Throttle Indoor Kart Racing™ intends to be housed inside a climate controlled facility and plans to feature high performance go-karts with Formula 1 inspired and designed tracks utilizing computerized timing systems.We believe having corporate meeting rooms equipped with audio visual capability combined with a sports bar / snack bar will allow Full Throttle Indoor Kart Racing™ to distinguish itself from typical outdoor concession go-kart tracks or outdoor kart racing facilities.Full Throttle’s business model is based upon indoor go-kart racing facilities developed in Europe and other parts of the world and is currently a relatively new and expanding market here in the United States. Securities Offered: Up to 350,000 Shares at $10.00 per Share in a minimum offering of 190,000 shares ($1,900,000) and a maximum offering of 350,000 shares ($3,500,000). Minimum Shares Buy: Minimum Buy Price: 100 shares Offering Period: One hundred and fifty days from the date of this prospectus, October 17, 2011 to reach the minimum offering and if the minimum is raised, thereafter untilall Shares are sold or the offering is terminated earlier by Full Throttle. Terms of the Offering/Minimum Offering Escrow: The Offering is being conducted by Full Throttle, where lawfully permitted, on a best efforts basis.Sale proceeds up shall be deposited with the Escrow Agent: LAND TITLE GUARANTEE COMPANY 5975 Greenwood Plaza Blvd., Suite 125, Greenwood Village, CO 80111 Key Bank ABA # 3Account769681042982 Account Name: Land Title as Escrow Agent for Full Throttle Indoor Kart Racing Inc. Proceeds will be released to Full Throttle Indoor Kart Racing™ upon receipt of the minimum offering proceeds or returned to the investor if the minimum offering has not been sold by the end of the offering period.Interested investors will be provided subscription documents upon request.Completed subscriptions should be returned to the Escrow Agent with payment for the Shares subscribed prior to the expiration of the Offering Period. Full Throttle Indoor Kart Racing™ also reserves the right to reject any subscription. Subscriptions are irrevocable once accepted.Upon completion of the Offering, certificates for the Shares will be delivered to the Subscriber within 10 business days.We will receive approximately $1,862,250 of net offering proceeds if the minimum offering is sold and approximately $3,462,250 if the maximum offering is sold.We will use the net proceeds for development of our indoor kart racing business in the Denver metropolitan area as described herein.No sales agents have been engaged and no commissions are expected to be paid on the offering. See “Business of Full Throttle” on page 11 and “Plan of Distribution” on page 9. 3 RISK FACTORS When considering the merit of this proposed business venture please consider carefully that the purchase of the common stock of Full Throttle Indoor Kart Racing™ (Full Throttle) involves a number of significant risks and other important factors, relating to investments in general and relating to the operational and other objectives of Full Throttle Indoor Kart Racing™. Investment in the common stock of Full Throttle is speculative and involves a high risk of loss.The common stock should be considered for purchase only by persons of substantial means who have no need for liquidity with respect to this investment and who can bear the economic risk of a total loss of their investment. In considering the purchase of the common stock, prospective investors should consider the following risk factors: RISKS RELATED TO OUR BUSINESS Report of Independent Registered Public Accounting Firm The report of independent registered public accounting firm advises potential investors that it assumes the company will continue as a going concern but that the company has limited operating history and has suffered operating losses since inception which raises substantial doubt about the company’s ability to continue as a going concern without a successful offering.Read the Report of Independent Registered Public Accounting Firm and Notes to Financial Statements. Development Stage Company; No Operating History Full Throttle is a new business.Full Throttle’s operations are subject to all risks inherent in the establishment of a new business enterprise and the development and marketing of a new upscale entertainment facility.The likelihood of the success of Full Throttle must be considered in light of the problems, expenses, complications, and delays frequently encountered in connection with the formation of a new business.To date, Full Throttle has nooperating locations and has generated no revenues.In order to generate revenue, it will be necessary for Full Throttle to establish operations, market its entertainment offerings and commence operations.As of February 28, 2011, our net loss from inception was $69,280 and we had $15,031 in cash. Because Full Throttle has no operating history, it is difficult to predict the future performance of Full Throttle Full Throttle was incorporated in July 2009, has no operational facilities and, therefore, has limited operating and financial history available to help stockholders evaluate its past performance. Moreover, Full Throttle’s limited historical financial results may not accurately predict the future performance of Full Throttle. Companies in their initial stages of development present substantial business and financial risks and may suffer significant losses. As a result of the risks specific to Full Throttle’s new business and those associated with new companies in general, it is possible that we may not be successful in implementing our business strategy. We Will Incur Expenses as a Public Company As a public company Full Throttle will incur legal and accounting expenses with respect to compliance with Securities and Exchange Commission reporting.We estimate these expenses to be $50,000 per year.Our officers have limited experience in running a public company and will rely upon our directors, legal counsel and third party consultants as necessary.Such additional expense will increase the amount of revenue required to achieve profitability. Status of Project Development Full Throttle has a fully developed business plan and has identified a number of potential locations for consideration for Full Throttle Indoor Kart Racing™.Full Throttle is reviewing specific sites as to suitability and intends to approach the building owners with a letter of interest and a proposed lease structure.There can be no assurance of acceptance of the proposed lease or approval of zoning at this time.Furthermore, a final commitment to any lease, purchase of equipment and final presentations to city council pursuant to zoning approval is dependent upon the successful capitalization of the project. We are dependent on our Chief Executive Officer, the loss of whom could significantly harm our business and operations Full Throttle depends on the efforts of our President and Chief Executive, Richard Herrera. The loss of Mr. Herrera could materially and adversely affect the business, financial condition and results of operations of Full Throttle. Our future growth and profitability will depend to a great extent upon the effectiveness and efficiency of our marketing expenditures to: o locate and develop our facility; o create awareness of our facility; o identify the most effective and efficient level of spending in each market, media and specific media vehicle; o determine the appropriate creative message and media mix for advertising, marketing and promotional expenditures; o effectively manage marketing costs (including creative and media) in order to maintain acceptable customer acquisition costs;and o select the right market, media and specific media vehicle in which to advertise. The market for indoor kart racing is relatively new in the United States and competes with a multitude of recreational and entertainment options.We may not be able to effectively drive market interest and acceptance A limited number of similar indoor kart racing businesses exist in the United States and information on their market acceptance and sales is limited.However the market for recreational and entertainment options is well developed and highly varied.We may not be able to attract customers to a new form of entertainment and thereby compete effectively with long established competitors.Most of our non-karting competitors have long operating histories, significantly greater existing user bases and//or financial and/or other resources than we do. 4 Entertainment expenditures by individuals are dependent on discretionary income The current or a future economic downturn may cause a reduction in discretionary income for our potential customer base.As such, individuals and/or groups may not be able to, or be as willing to make entertainment related expenditures.This could affect the overall financial performance of the company negatively. The use of our products and services involves product liability and other risks Like other companies that sell recreational activities, Full Throttle faces an inherent risk of exposure to liability claims if the activity results in illness or injury.The successful assertion or settlement of a claim or a significant number of insured claims could harm Full Throttle by adding costs to the business and by diverting the attention of senior management from the operation of the business.Full Throttle may also be subject to claims that its activities and/or products: · cause exposure to contaminants · are improperly labeled · have inadequate instructions or inadequate warnings While we intend to obtain liability insurance, litigation, even if not meritorious, is very expensive and could also entail adverse publicity for Full Throttle, thereby reducing revenue and operating results. Possible Injury or Death Operating any motor vehicle involves some inherent risk. Operating a motorized vehicle in a competitive wheel to wheel racing format increases the exposure to injury to the participants. Injury or death could result in the event of an accident. Health ailments, whether known or unknown to the participant, could be triggered from the high intensity and the physical demands of the activity. These could result in injury or death. Pregnant individuals could risk complications to themselves and their unborn fetus, including death, as a result of their participation. Company may not be Able to Obtain Sufficient Insurance Coverage Full Throttle may not be able to obtain sufficient liability insurance coverage at favorable rates or may incur insurance requirements that may be financially prohibitive.Until Full Throttle is adequately capitalized and has formed and then solicits for insurance quotes there is no certainty of obtaining coverage. We may not successfully manage our growth Full Throttle’s success will depend upon the development and expansion of our operations and the effective management of our growth, which could place a significant strain on our management and administrative, operational, and financial resources. To manage this growth, should there be growth, it is likely we would need to expand our facilities, augment our operational, financial and management systems, and hire and train additional qualified personnel.If we were unable to manage our growth effectively, our business could be harmed. Full Throttle Indoor Kart Racing™ may not be aware of potential competitors We are entering an open market where there is no exclusivity for concept or market area served.There can be no assurance that other individuals or groups are not working on a similar project with the same or similar scope as Full Throttle Indoor Kart Racing™ with intentions to operate in the same market area.In as much as there is no requirement for others to reveal their business plans with Full Throttle we may find that potential competitors are either planning to open operations or will be operational before Full Throttle Indoor Kart Racing is operational or choose to enter the market at some time in the future. Full Throttle may need additional financing to continue and grow operations.Such financing may not be available on acceptable terms Full Throttle may need to raise additional funds to fund our operations or grow our business. Additional financing may not be available on terms or at times favorable to us, or at all.If adequate funding is not available when required or on acceptable terms, Full Throttle may not be able to continue and/or grow its operations.In addition, such financing transactions, if successful, may dilute the relative value of our stock. If that were to happen, it could potentially lead to the issuance of securities with rights, preferences, and other characteristics superior to those of the common stock and, in the case of debt financings, could subject Full Throttle to covenants that restrict its ability to freely operate its business. The location and facility will be subject to local zoning standards Full Throttle may not be able to obtain zoning for its operations.Zoning for any location falls under auspices of local city or county governments.Even with initial approval for use in a given location there can be no guarantee that zoning approval may be rescinded based on a determination that the location may have greater value to the community utilized by a business deemed to be a greater use. The recreational activity industry is subject to governmental regulation that could increase in severity and hurt results of operations The recreational activity industry is subject primarily to state and local governmental regulation relating to the operation of facilities, employment, age restrictions and pollution control, including air emissions. If state, or local regulation of the industry increases for any reason, then Full Throttle may be required to incur significant expense, as well as modify its operations to comply with new regulatory requirements, which could harm operating results. Additionally, remedies available in any potential administrative or regulatory actions may require Full Throttle to refund amounts paid by all affected customers or pay other damages, which could be substantial.Any such determination could have a material adverse effect on our business, financial condition and results of operations. Under environmental laws, we are exposed to liability primarily as an owner and operator of real property, and as such, we may be responsible for the clean-up or other remediation of contaminated property. Environmental laws and regulations can change rapidly and we may become subject to more stringent environmental laws and regulations in the future that may be retroactively applied to earlier events. In addition, compliance with more stringent environmental laws and regulations could involve significant capital investments. 5 Fuel cost could rise astronomically or rationing may occur Full Throttle intends to utilize internal combustion engines fueled with E85.There is the possibility that fuel shortages may occur in the future that may escalate prices beyond Full Throttle’s ability to maintain profitability or rationing may create a scenario in which Full Throttle cannot economically operate its fleet to make a profit. Regulation on Release of Carbon could affect operations There is no known legislation or rules regarding this subject.If regulation on the release of carbon into the atmosphere is enacted we do not knowhow it would affect this industry. State issued vehicle operator’s license may become mandated by the state or insurance agencies State or insurance agencies could mandate that only individuals that have current state issued vehicle operators’ licenses will be allowed to operate karts.If this requirement were to be implemented the income potential of Full Throttle could be impaired and result in lower income revenues and financial performance of Full Throttle. Our business model is not protected by patents or registered copyrights and, as a result, our competitors may be able to copy our business model to compete against us We do not have any patents or exclusive licenses regarding our business model or the karts we intend to purchase.It is our intent to have all of our personnel sign confidentiality agreements with Full Throttle as a condition of employment.Pursuant to those agreements, our employees must agree to keep confidential and not use our trade secrets except to the benefit of Full Throttle.We plan to use appropriate copyright notices with our promotional materials.Despite these efforts, it may be possible for our competitors or customers to copy aspects of our business model.This could have a material adverse effect on our business, financial condition, and results of operations. There is no guarantee that Karts and repair parts will be available Full Throttle does not manufacture karts.We intend to source complete units as well as service and repair parts from companies specializing in the manufacture of Karts.Our sources could cease manufacturing and, if no alternatives are available in the market place, complete Kart units and repair parts could become unavailable or prohibitive in cost. RISKS ASSOCIATED WITH INVESTING IN OUR COMMON SHARES Sale of offering proceeds shall be deposited with the Escrow Agent Monies or funds used to subscribe to Full Throttles Indoor Kart Racing Inc. offering will be held in a non interest bearing escrow account until the minimum offering amount is raised.Subscriptions are irrevocable.The funds will earn no interest and will not be liquid during this period.Individuals needing funds to be liquid are reminded to take this fact into consideration before investing in this offering. There is no established trading market for our common shares, and there can be no assurance that an established trading market will develop. If a trading market for our common shares does develop, trading prices may be volatile In the event that a trading market develops for our common shares, the market price of such shares may be based on factors that may not be indicative of future market performance. Consequently, the market price of our shares may vary greatly. If a market develops for our shares develops in the future, there is a significant risk that our share price may fluctuate dramatically in response to any of the following factors, some of which are beyond our control: o variations in our quarterly operating results; o announcements that our revenue or income/loss levels are above or below analysts’ expectations; o general economic slowdowns; o changes in market valuations of similar companies; o announcements by us or our competitors; o acquisitions, strategic partnerships, joint ventures or capital commitments. Because we became public by means of a “self underwritten offering”, we may not be able to attract the attention of major brokerage firms Additional risks may exist since we intend to become public through a “self underwritten offering.”Securities analysts of major brokerage firms may not provide coverage of us since there is little incentive to brokerage firms to recommend the purchase of our common shares.No assurance can be given that brokerage firms will want to assist us in establishing a public trading market or conduct any secondary offerings on behalf of our company in the future. Our common shares may be considered a “penny stock” and may be difficult to sell The Securities and Exchange Commission has adopted regulations which generally define a “penny stock” to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to specific exemptions. Any subsequent market price of our shares, if an active trading market develops, may be less than $5.00 per share and, therefore, it may be designated as a “penny stock” according to the Commission’s rules. This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell our shares and may affect the ability of investors to sell their shares. 6 We are not required to meet or maintain any listing standards for our common stock to be quoted on the OTC Bulletin Board or in the Pink Sheets, which could affect our stockholders’ ability to access trading information about our common stock The OTC Bulletin Board and the OTCMarkets.com are each separate and distinct from the Nasdaq Stock Market and any national stock exchange, such as the New York Stock Exchange or the American Stock Exchange.Although the OTC Bulletin Board is a regulated quotation service operated by the Financial Industry Regulatory Authority (FINRA), that displays real-time quotes, last sale prices, and volume information in over-the-counter (“OTC”) equity securities like our common stock, and although OTCMarkets.com is an Internet-based, real-time quotation service for OTC equities for market makers and brokers that provides pricing and financial information for the OTC securities markets, we are not required to meet or maintain any qualitative or quantitative standards for our common stock to be quoted on either the OTC Bulletin Board or in the Pink Sheets. Our common stock does not presently meet the minimum listing standards for listing on the Nasdaq Stock Market or any national securities exchange, which could affect our stockholders’ ability to access trading information about our common stock. Additionally, we are required to satisfy the reporting requirements under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). If we fail to do so, our shares may no longer be quoted on the OTC.Assuming completion of at least the minimum offering and our remaining current in our SEC reporting, we intend to solicit broker-dealers for an interest in making a market for our common stock by initiating quotations.We will rely upon referrals from our board of directors to identify possible market makers.However initiating quotations can be a difficult and time consuming process for the broker-dealer who is prohibited from accepting any compensation for initiating quotation.As a result, there can be no assurance that we will be successful at attracting a broker-dealer to serve as an initial market maker. It is uncertain whether we will ever pay dividends We have never paid any cash dividends on our common stock and do not anticipate paying cash dividends on our common stock in the foreseeable future.The future payment of dividends on our common stock will depend on our earnings, financial condition and other business and economic factors, that the Board of Directors of Full Throttle may consider relevant. We currently and intend to continue to have a staggered Board of Directors.As such it might take time and may be difficult to change the board. We currently have three classes of director.Each class of director is intended to hold a 4-year term.Terms for each class of director commence and end in accordance with the following schedule.After which, each class is intended to have a 4-year term. Class Commencing Term Ends I August 1, 2009 July 31, 2013 II August 1, 2009 July 31, 2014 III August 1, 2009 July 31, 2015 The members of the Board of Directors shall be elected at the annual meeting of shareholders and shall hold office until the end of their term at the next succeeding annual meeting, or until their successors shall be elected and shall qualify. FORWARD-LOOKING STATEMENTS Except for historical information, the information contained in this Prospectus contains “forward-looking” statements. These forward-looking statements include, but are not limited to, discussion, descriptions and examples about our industry, plans, objectives, expectations, intentions and assumptions and other statements contained in the Prospectus that are not historical facts. When used in this Prospectus, the words “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “estimate” and similar expressions are generally intended to identify forward-looking statements. Because these forward-looking statements involve risks and uncertainties, including those described in this “Risk Factors” section, our actual operating results and financial performance may prove to be very different from what might have been predicted as of the date of this Prospectus or the dates of our reports filed with the SEC, as the case may be. The risks described herein address some of the factors that may influence our future operating results and financial performance. 7 USE OF PROCEEDS Full Throttle intends to utilize the proceeds from the sale of its common stock for the development, working capital and other corporate purposes of Full Throttle Indoor Kart Racing™.We intend to initiate execution of our business plan when the minimum ($1,900,000) initial capitalization funding has been raised.We intend to continue the offering until the maximum ($3,500,000) has been raised.We estimate our offering expenses as $37,750.Other than our President’s salary, no other officer or director will be paid a salary or retainer from offering proceeds. Milestone Expenditures from Offering Proceeds Min. Offering Max. Offering Offering Expenses $ $ President Salary $ $ Hire Managers and Staff / Human Resources Services $ $ Hire Maintenance and Repair Technicians $ $ Legal / Bus Permits / licenses $ $ Kitchen, Sports Bar, Conference Rooms $
